DETAILED ACTION
This office action is in response to the communication received on 12/14/2020 concerning application no. 16/069,082 filed on 07/10/2018.
Claims 1-25 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, pages 7-8, filed 12/14/2020, have been fully considered but they are not persuasive. 
Regarding the 112(f) interpretations, Applicant argues the claims should not be interpreted under 112(f) as the term “means for…” is not recited. According to the Applicant, the terms taken with their names from the functions they perform provide sufficient structure. Furthermore, “robotic guidance control system” and “interface” are argued to be well known terms of art. Applicant requests that the 112(f) not be invoked as the elements have sufficient structure.
Examiner respectfully disagrees with Applicant’s arguments. The criteria for the invocation of 112(f) is done following a three prong test which is as follows:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

	Prong 2, involves the determination of functional language or a linking word or phrase such as “configured to” or “such that”. In claim 1, the annotation module is “configured to add”, the registration module is “configured to fuse”, and the robotic guidance control system is “configured to guide”. In claim 10, the warning system “is coupled to the annotation device to monitor”. In claim 11, the interface “for manually guiding”. All the claim elements are modified with functional language and thereby pass the second prong.
Prong 3, involves the determination that the means type language or the generic place holder do not recite sufficient structure, material, or acts. A review of all the elements determines that none of them provide sufficient structure. With regards to the warning system being “coupled” to the annotation device, the element does not have adequate structure as the structure of the annotation device itself is unknown and the claim fails to establish how such coupling is accomplished. All claim elements fail to provide sufficient structure and thereby pass the third prong.
Given that all the claim elements in question pass the three-prong test, Examiner maintains that they will be interpreted in light of the specification as 112(f) has been invoked.

Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 13, recites “the probe”. This should be amended to recite “the transesophageal probe” in order to have consistent language throughout the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 



“a registration module configured to fuse…” in claims 1 and 12: Paragraphs 0018-0019 teach that the block diagrams in the figures shown can have their processes executed by a computer or processor. Fig. 1 shows a block diagram with a registration module 115.

“a robot guidance control system configured to guide…” in claims 1, 8, 12, and 16: Paragraphs 0018-0019 teach that the block diagrams in the figures shown can have their processes executed by a computer or processor. Fig. 1 shows a block diagram with a robot guidance control system 156.

“a warning system coupled to the annotation device to monitor…” in claims 10 and 18: Paragraphs 0018-0019 teach that the block diagrams in the figures shown can have their processes executed by a computer or processor. Fig. 1 shows a block diagram with a warning system 160.

“an interface for manually guiding…” in claims 11 and 19: Paragraph 0027 teaches that the interface 130 which may include a keyboard, mouse, a joystick, a haptic device, speakers, microphone or any other peripheral or control to permit user feedback from and interaction with the workstation 112.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 11-12, 14-15, 17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shaham et al. (PGPUB No. US 2015/0110373) in view of Zhao et al. (PGPUB No. US 2014/0187949).

Regarding claim 1, Shaham teaches an imaging system, comprising: 
an annotation device (processor 810) configured to add at least one annotation to an image of a first imaging modality and/or an image of a second imaging modality (Paragraph 0080 teaches that the user is able to add a landmark onto the US image. Furthermore, it teaches that this can be done automatically. The landmark can be applied to a region of interest on the images. Paragraph 0081 teaches that the landmark can also be added to the CT image in a manner similar to that of the US image. See Fig. 8 and 1B); 

	While Shaham teaches the fused multi-modal images (Paragraphs 0121 and 0122), Shaham is silent regarding a system, comprising:
a robot guidance control system configured to guide a robot in accordance with the at least one annotation and a measured position of the robot to position and maintain an assigned view position an image.
In an analogous imaging field of endeavor, regarding imaging anatomical regions with minimally invasive instruments, Zhao teaches a system, comprising:
a robot guidance control system (Control system 116) configured to guide a robot (Medical interventional instrument 104 and system, 200) in accordance with the at least one annotation (deployment location 314) and a measured position of the robot to position and maintain an assigned view position in an image (Paragraphs 0036 and 0047 teach that the interventional systems that operate tele-operationally, can include systems for exploratory purposes. This includes image capture with ultrasound imaging. Paragraph 0047 further teaches that the probe can be moved towards an anatomical site. Paragraph 0057 teaches that the deployment location can be determined for a real procedure by the user and determine a path for the instrument to follow. Paragraph 0056 teaches that the interventional tools distance and angular relationship are considered. The deployment location is approached at an angle between 30 and 90 degrees. Paragraph 0069 teaches that the alignment feature is able to maintain the orientation of the probe for imaging).
It should be noted that while Zhao does not rely on a fused image, one with ordinary skill in the art would be able to determine that such a combination with Shaham is possible and beneficial given that 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shaham with Zhao’s teaching of guiding a robot to maintain an assigned position in accordance to an annotation. This modified system would allow a user to reduce the amount of tissue damaged during the procedure and reduce the patient recovery time, discomfort, and deleterious side effects.

Regarding claim 2, modified Shaham teaches the system in claim 1, as discussed above.
	Shaham further teaches a system, wherein the first imaging modality includes an x-ray system and the second imaging modality includes an ultrasound system (Paragraph 0205 teaches that the system 800 comprises a CT scanner 802 for scanning a patient. Paragraph 0004 teaches that CT images are obtained from X-rays. Paragraph 0075 teaches that the ultrasound image is acquired by an ultrasound probe such as a probes configured for transesophageal echocardiography (TEE). See Fig. 8).

Regarding claim 3, modified Shaham teaches the system in claim 2, as discussed above.
	Shaham further teaches a system, wherein the ultrasound system includes a transesophageal echocardiography system (Paragraph 0075 teaches that the ultrasound image is acquired by an ultrasound probe such as a probes configured for transesophageal echocardiography (TEE). See Fig. 8).

Regarding claim 5, modified Shaham teaches the system in claim 1, as discussed above.
	Shaham further teaches a system, wherein the annotation device is configured to automatically generate annotations associated with physical features in a view (Paragraph 0080 teaches that a region of interest can be marked as a landmark. This can be done automatically. Paragraph 0082 teaches that these regions of interest can be anatomical features like the mitral annulus or left atrium. Paragraph 0082 teaches that this is done on both US and CTA images).

Regarding claim 6, modified Shaham teaches the system in claim 5, as discussed above.
	Shaham further teaches a system, wherein automatically generated annotations may include one of features or interventional devices in the view (Paragraph 0080 teaches that a region of interest can be marked as a landmark. This can be done automatically. Paragraph 0082 teaches that these regions of interest can be anatomical features like the mitral annulus or left atrium. Paragraph 0082 teaches that this is done on both US and CTA images).

Regarding claim 7, modified Shaham teaches the system in claim 5, as discussed above.
	Shaham further teaches a system, wherein the at least one annotation includes at least one of a geometric shape, a contour, a measurement, or a marked position (Paragraph 0080 teaches that the marking in the form of a landmark is in the shape of an ‘x’).

Regarding claim 9, modified Shaham teaches the system in claim 1, as discussed above.
Shaham further teaches a system, further comprising an interface for manually adding the at least one annotation through the annotation device (Paragraph 0080 teaches that the landmarks can be manually marked by the operator with a mouse).

Regarding claim 11, modified Shaham teaches the system in claim 1, as discussed above.
	However, Shaham is silent regarding a system, further comprising an interface for manually guiding the robot using sensory feedback and the at least one annotation as a reference.
	In an analogous imaging field of endeavor, regarding imaging anatomical regions with minimally invasive instruments, Zhao teaches a system, further comprising an interface for manually guiding the robot using sensory feedback and the at least one annotation as a reference (Paragraph 0026 teaches that the operator can control the instrument 104 with the control device 112 and paragraph 0057 teaches that the deployment location 314 is identified by the clinicians in a real image guidance. Paragraph 0029 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shaham with Zhao’s teaching of an interface for manual control of the robotic system by an operator and the user of an annotation as a reference. This modified system would allow a user to reduce the amount of tissue damaged during the procedure and reduce the patient recovery time, discomfort, and deleterious side effects.

Regarding claim 12, Shaham teaches an imaging system, comprising: 
a first imaging modality including an x-ray system and a second imaging modality including an ultrasound system including a transesophageal echocardiography probe (Paragraph 0205 teaches that the system 800 comprises a CT scanner 802 for scanning a patient. Paragraph 0004 teaches that CT images are obtained from X-rays. Paragraph 0075 teaches that the ultrasound image is acquired by an ultrasound probe such as a probes configured for transesophageal echocardiography (TEE). See Fig. 8); 
a processor and a non-transitory memory for storing instructions that (processor 810 and memory 812), when executed by the processor, cause the processor to: 
add at least one annotation to at least one of an image of the first imaging modality or an image of the second imaging modality (Paragraph 0080 teaches that the user is able to add a landmark onto the US image. Furthermore, it teaches that this can be done automatically. The landmark can be applied to a region of interest on the images. Paragraph 0081 teaches that the landmark can also be added to the CT image in a manner similar to that of the US image. See Fig. 8 and 1B); 
fuse the images of the first and second imaging modalities including the annotations (Paragraph 0085 teaches that the rigid registration is done based on the landmark points. Paragraph 0121 teaches that the registration allows for the fusion of the images and paragraph 0122 teaches the CT and US images as being overlayed one another);

While Shaham teaches the fused multi-modal images (Paragraphs 0121 and 0122), Shaham is silent regarding a system, comprising:
a processor and a non-transitory memory for storing instructions that (processor 810 and memory 812), when executed by the processor, cause the processor to: 
guide a robot in accordance with the at least one annotation and a measured position of the robot to position and maintain the probe to permit assigned views to be maintained. 
In an analogous imaging field of endeavor, regarding imaging anatomical regions with minimally invasive instruments, Zhao teaches a system, comprising:
a processor and a non-transitory memory for storing instructions that (Paragraph 0081 teaches that the control system has a memory and processor), when executed by the processor, cause the processor to: 
guide a robot in accordance with the at least one annotation and a measured position of the robot to position and maintain the probe to permit assigned views to be maintained (Paragraphs 0036 and 0047 teach that the interventional systems that operate tele-operationally, can include systems for exploratory purposes. This includes image capture with ultrasound imaging. Paragraph 0047 further teaches that the probe can be moved towards an anatomical site. Paragraph 0057 teaches that the deployment location can be determined for a real procedure by the user and determine a path for the instrument to follow. Paragraph 0056 teaches that the interventional tools distance and angular relationship are considered. The deployment location is approached at an angle between 30 and 90 degrees. Paragraph 0069 teaches that the alignment feature is able to maintain the orientation of the probe for imaging).
It should be noted that while Zhao does not rely on a fused image, one with ordinary skill in the art would be able to determine that such a combination with Shaham is possible and beneficial given that 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shaham with Zhao’s teaching of guiding a robot to maintain an assigned position in accordance to an annotation. This modified system would allow a user to reduce the amount of tissue damaged during the procedure and reduce the patient recovery time, discomfort, and deleterious side effects.

Regarding claim 14, modified Shaham teaches the system in claim 12, as discussed above.
	Shaham further teaches a system, wherein the instructions further cause the processor to automatically generate annotations associated with physical features in a view (Paragraph 0080 teaches that a region of interest can be marked as a landmark. This can be done automatically. Paragraph 0082 teaches that these regions of interest can be anatomical features like the mitral annulus or left atrium).

Regarding claim 15, modified Shaham teaches the system in claim 12, as discussed above.
	Shaham further teaches a system, wherein the at least one annotation includes at least one of a geometric shape, a contour, a measurement, and a marked position (Paragraph 0080 teaches that the marking in the form of a landmark is in the shape of an ‘x’).

Regarding claim 17, modified Shaham teaches the system in claim 12, as discussed above.
	Shaham further teaches a system, further comprising an interface for manually adding the at least one annotation through the annotation device (Paragraph 0080 teaches that the landmarks can be manually marked by the operator with a mouse).

Regarding claim 19, modified Shaham teaches the system in claim 12, as discussed above.

In an analogous imaging field of endeavor, regarding imaging anatomical regions with minimally invasive instruments, Zhao teaches a system, further comprising an interface for manually guiding the robot using sensory feedback and the at least one annotation as a reference (Paragraph 0026 teaches that the operator can control the instrument 104 with the control device 112 and paragraph 0057 teaches that the deployment location 314 is identified by the clinicians in a real image guidance. Paragraph 0029 teaches that the display system is able to display the image of instruments and intervention site to the user. See Fig. 1 and 4).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shaham with Zhao’s teaching of an interface for manual control of the robotic system by an operator and the user of an annotation as a reference. This modified system would allow a user to reduce the amount of tissue damaged during the procedure and reduce the patient recovery time, discomfort, and deleterious side effects.

Regarding claim 20, Shaham teaches a method for calculating a maintained imaging perspective, comprising: 
adding at least one annotation to at least one of an image of a first imaging modality or an image of a second imaging modality (Paragraph 0080 teaches that the user is able to add a landmark onto the US image. Furthermore, it teaches that this can be done automatically. The landmark can be applied to a region of interest on the images. Paragraph 0081 teaches that the landmark can also be added to the CT image in a manner similar to that of the US image. See Fig. 8 and 1B);
fusing the images of the first and second imaging modalities including the at least one annotation (Paragraph 0085 teaches that the rigid registration is done based on the landmark points. Paragraph 0121 teaches that the registration allows for the fusion of the images and paragraph 0122 teaches the CT and US images as being overlayed one another).

calculating a guidance of a robot in accordance with the at least one annotation and a given position of the robot to determine a position to maintain an assigned view position in an image.
In an analogous imaging field of endeavor, regarding imaging anatomical regions with minimally invasive instruments, Zhao teaches a method, comprising:
calculating a guidance of a robot in accordance with the at least one annotation and a given position of the robot to determine a position to maintain an assigned view position in an image. (Paragraphs 0036 and 0047 teach that the interventional systems that operate tele-operationally, can include systems for exploratory purposes. This includes image capture with ultrasound imaging. Paragraph 0047 further teaches that the probe can be moved towards an anatomical site. Paragraph 0057 teaches that the deployment location can be determined for a real procedure by the user and determine a path for the instrument to follow. Paragraph 0056 teaches that the interventional tools distance and angular relationship are considered. The deployment location is approached at an angle between 30 and 90 degrees. Paragraph 0069 teaches that the alignment feature is able to maintain the orientation of the probe for imaging).
It should be noted that while Zhao does not rely on a fused image, one with ordinary skill in the art would be able to determine that such a combination with Shaham is possible and beneficial given that Zhao teaches the interventional tool can incorporate a ultrasound probe (Paragraph 0047) and the use of imaging technologies like computed tomography, fluoroscopy, or X-ray (Paragraphs 0030 and 0050). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shaham with Zhao’s teaching of an interface for manual control of the robotic system by an operator and the user of an annotation as a reference. This modified method would allow a user to reduce the amount of tissue damaged during the procedure and reduce the patient recovery time, discomfort, and deleterious side effects.


	Shaham further teaches a system, wherein the first imaging modality includes an x-ray system and the second imaging modality includes an ultrasound system (Paragraph 0205 teaches that the system 800 comprises a CT scanner 802 for scanning a patient. Paragraph 0004 teaches that CT images are obtained from X-rays. Paragraph 0075 teaches that the ultrasound image is acquired by an ultrasound probe such as a probes configured for transesophageal echocardiography (TEE). See Fig. 8).

Regarding claim 22, modified Shaham teaches the system in claim 20, as discussed above.
	Shaham further teaches a system, wherein adding the at least one annotation includes adding the at least one annotation automatically in accordance with physical features in a view (Paragraph 0080 teaches that a region of interest can be marked as a landmark. This can be done automatically. Paragraph 0082 teaches that these regions of interest can be anatomical features like the mitral annulus or left atrium. Paragraph 0082 teaches that this is done on both US and CTA images).

Regarding claim 23, modified Shaham teaches the method in claim 20, as discussed above.
	However, Shaham is silent regarding a method, wherein calculating the guidance the robot includes tracking movement of the at least one annotation in a stored sequence of the images to adjust the calculated position of the probe.
	In an analogous imaging field of endeavor, regarding imaging anatomical regions with minimally invasive instruments, Zhao teaches a method, wherein calculating the guidance the robot includes tracking movement of the at least one annotation in a stored sequence of the images to adjust the calculated position of the probe (Paragraph 0057 teaches that the deployment location can be determined for a real procedure by the user and determine a path for the instrument to follow. Paragraph 0056 teaches that the interventional tools distance and angular relationship are considered. The deployment location is approached at an angle between 30 and 90 degrees. Paragraph 0081 teaches that the information can be stored in a memory. Paragraph 0057 teaches that the navigation module is able to recommend a 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shaham with Zhao’s teaching of storing annotation information for position adjustment. This modified method would allow a user to reduce the amount of tissue damaged during the procedure and reduce the patient recovery time, discomfort, and deleterious side effects.

Regarding claim 24, modified Shaham teaches the system in claim 20, as discussed above.
	Shaham further teaches a system, wherein the at least one annotation is added manually to the at least one of the images using an interface (Paragraph 0080 teaches that the landmarks can be manually marked by the operator with a mouse).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shaham et al. (PGPUB No. US 2015/0110373) in view of Zhao et al. (PGPUB No. US 2014/0187949) further in view of Rajan et al. (US Patent No. 5,906,578).

Regarding claim 4, modified Shaham teaches the system in claim 3, as discussed above.
However, the combination of Shaham and Zhao is silent regarding a system, wherein the assigned view includes one of "en face"' view, mid-esophageal four-chamber view, long-axis view, transgastric view, or tri-leaflet aortic valve view.
In an analogous imaging field of endeavor, regarding transesophageal echocardiographic imaging, Rajan teaches a system, wherein the assigned view includes one of "en face"' view, mid-esophageal four-chamber view, long-axis view, transgastric view, or tri-leaflet aortic valve view (Col. 2, lines 30-33, teaches that the image in Fig. 7 is an image of the aortic valve and that the image in Fig. 8a is a long axis image of the 4 chambers of the heart).
.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shaham et al. (PGPUB No. US 2015/0110373) in view of Zhao et al. (PGPUB No. US 2014/0187949) further in view of Tateyama (PGPUB No. US 2011/0082372).

Regarding claim 8, modified Shaham teaches the system in claim 2, as discussed above.
	However, the combination of Shaham and Zhao is silent regarding a system, wherein the robot guidance control system tracks movement of the at least one annotation to adjust a position of a probe in the ultrasound system.
	In an analogous imaging field of endeavor, regarding the tracking of an annotation, Tateyama teaches a system wherein the robot guidance control system tracks movement of the at least one annotation to adjust a position of a probe in the ultrasound system (Paragraph 0050 teaches that the operator is able to establish a boundary line around an area of interest. See Figs. 4A and 4B. Paragraph 0054 teaches that the boundary line can then be tracked and it is observe its movement with respect to the angle and position of the ultrasonic probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shaham and Zhao with Tateyama’s teaching of tracking the motion of a boundary relative to the motion of a probe. This modified system would provide the user with a manner of conducting ultrasonic imaging with a reduced frame rate. Furthermore, this allows for the dynamic imaging to moving targets.


	Shaham further teaches a system, comprising a probe that is a transesophageal echocardiography probe (Paragraph 0075 teaches that the ultrasound image is acquired by an ultrasound probe such as a probes configured for transesophageal echocardiography (TEE). See Fig. 8).
	However, the combination of Shaham and Zhao is silent regarding a system, wherein the instructions further cause the processor to track movement of the at least one annotation to adjust the position of the probe.
	In an analogous imaging field of endeavor, regarding the tracking of an annotation, Tateyama teaches a system, wherein the instructions further cause the processor to track movement of the at least one annotation to adjust the position of the probe (Paragraph 0050 teaches that the operator is able to establish a boundary line around an area of interest. See Figs. 4A and 4B. Paragraph 0054 teaches that the boundary line can then be tracked and it is observe its movement with respect to the angle and position of the ultrasonic probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shaham and Zhao with Tateyama’s teaching of tracking the motion of a boundary relative to the motion of a probe. This modified system would provide the user with a manner of conducting ultrasonic imaging with a reduced frame rate. Furthermore, this allows for the dynamic imaging to moving targets.

Claims 10, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shaham et al. (PGPUB No. US 2015/0110373) in view of Zhao et al. (PGPUB No. US 2014/0187949) further in view of Ryu et al. (PGPUB No. US 2016/0019441).

Regarding claim 10, modified Shaham teaches the system in claim 1, as discussed above.

	In an analogous imaging field of endeavor, regarding the observation and comparison of ultrasonic data, Ryu teaches a system, further comprising a warning system coupled to the annotation device to monitor differences between annotations in a current view with annotations in a previous view (Paragraph 0069 teaches that the difference or similarity between histograms of a current image with those of a previous image. Paragraph 0075 teaches that the histograms can be displayed in the feature information 52).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shaham and Zhao with Ryu’s teaching of monitoring the differences between annotations in various ways. This modified system would provide the user with the ability to image parts of interest in an inexpensive manner and assist in fast diagnosis.

Regarding claim 18, modified Shaham teaches the system in claim 12, as discussed above.
	However, the combination of Shaham and Zhao is silent regarding a system, wherein the instructions further cause the processor to monitor differences between annotations in a current view with annotations in a previous view.
	In an analogous imaging field of endeavor, regarding the observation and comparison of ultrasonic data, Ryu teaches a system, wherein the instructions further cause the processor (speed detector 121) to monitor differences between annotations in a current view with annotations in a previous view (Paragraph 0069 teaches that speed detector 121 monitors the difference or similarity between histograms of a current image with those of a previous image. Paragraph 0075 teaches that the histograms can be displayed in the feature information 52).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shaham and Zhao with Ryu’s teaching of 

Regarding claim 25, modified Shaham teaches the method in claim 20, as discussed above.
	However, the combination of Shaham and Zhao is silent regarding a method, further comprising monitoring differences between annotations in a later stored view with annotations in a previous view.
	In an analogous imaging field of endeavor, regarding the observation and comparison of ultrasonic data, Ryu teaches a method, further comprising monitoring differences between annotations in a later stored view with annotations in a previous view.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shaham and Zhao with Ryu’s teaching of monitoring the differences between annotations in various views. This modified system would allow a user to image parts of interest in an inexpensive manner and assist in fast diagnosis.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shaham et al. (PGPUB No. US 2015/0110373) in view of Zhao et al. (PGPUB No. US 2014/0187949) further in view of Ryu et al. (PGPUB No. US 2016/0019441) further in view of Rajan et al. (US Patent No. 5,906,578).

Regarding claim 13, modified Shaham teaches the system in claim 10, as discussed above.
	However, the combination of Shaham, Zhao, and Ryu is silent regarding a system, wherein the assigned view includes one of "en face"' view, mid-esophageal four-chamber view, long-axis view, transgastric view, or tri-leaflet aortic valve view (Col. 2, lines 30-33, teaches that the image in Fig. 7 is an image of the aortic valve and that the image in Fig. 8a is a long axis image of the 4 chambers of the heart).
	In an analogous imaging field of endeavor, regarding transesophageal echocardiographic imaging, Rajan teaches a system, wherein the assigned view includes one of "en face"' view, mid-
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shaham, Zhao, and Ryu with Rajan’s teaching of imaging in a long axis view and an aortic valve image. This modified system would allow a user to automate and simplify the task of obtaining a desired internal view of the patient and maintain this view during position changes of the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793